Exhibit 10.16

AMENDMENT NO. 1 TO CREDIT AGREEMENT
(INCREMENTAL AMENDMENT)
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (INCREMENTAL AMENDMENT) (“Amendment”)
is dated as of June 28, 2012, and is entered into by and among DCS BUSINESS
SERVICES, INC., a Nevada corporation (“Borrower”), the Lenders (as defined in
the Credit Agreement as hereafter defined) providing the June 2012 Requested
Term B Loan Increase (as hereafter defined) on the date hereof, and MADISON
CAPITAL FUNDING LLC, as Agent for all Lenders.
W I T N E S S E T H:
WHEREAS, Borrower, Agent and the Lenders from time to time party thereto are
parties to that certain Credit Agreement dated as of March 19, 2012 (as the same
has been or may be from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”; capitalized terms not otherwise
defined herein have the definitions provided therefor in the Credit Agreement);
WHEREAS, Borrower has requested that certain Lenders fund to borrower on the
date hereof a Requested Term B Loan Increase in the aggregate amount of
$19,500,000 (the “June 2012 Requested Term B Loan Increase”), and the Lenders
executing this Amendment have each agreed to fund a portion of such June 2012
Requested Term B Loan Increase such that the principal amount of the Term B Loan
held by each such Lender shall be equal to the amount set forth on Annex I to
this Amendment after giving effect to such funding, subject to the payment by
Borrower of certain fees as reflected in the Notice of Borrowing and Letter of
Direction delivered by Borrower to Agent on the date hereof with respect to the
June 2012 Requested Term B Loan Increase;
WHEREAS, Borrower, Agent and the Lenders party hereto desire to amend the Credit
Agreement to reflect the June 2012 Requested Term B Loan Increase and that the
Requested Term B Loan Increase shall become a part of the Term B Loan and have
all terms applicable to the Term B Loan under the Credit Agreement except as
expressly set forth herein and except with respect to up-front fees which are
agreed to separately from this Amendment, and pursuant to Section 2.1.3 of the
Credit Agreement, an Incremental Amendment (as defined therein) to accomplish
the foregoing may be executed solely by Borrower, Agent and the Lenders
participating in the June 2012 Requested Term B Loan Increase;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.June 2012 Requested Term B Loan Increase. On the date hereof, Borrower is
borrowing the June 2012 Requested Term B Loan Increase in the amount of
$19,500,000 as an increase to the Term B Loan from the Lenders party to this
Amendment (with the amount funded by each such Lender equal to the amount
described in the second recitals clause hereof, and the amount of the Term B
Loan under the Credit Agreement is accordingly hereby increased by such amount,
and such increased amount of the Term B Loan be subject to all of the terms and
conditions of the Credit Agreement applicable to the existing Term B Loan except
as expressly set forth in Section 2 below.
2.    Amortization of June 2012 Requested Term B Loan Increase. It is the
intention of Borrower, Agent and the Lenders party hereto that the Term B Loan
installment due on June 30, 2012 shall not be increased as a result of the June
2012 Requested Term B Loan Increase (but that each subsequent installment of the
Term B Loan shall be increased as set forth in the parenthetical in the first
sentence of Section 2.11.3 of the Credit Agreement). Accordingly, Borrower,
Agent and the Lenders party hereto agree that (i) the installment of the Term B
Loan due on June 30, 2012 shall remain $198,750 (with none of such installment
to be applied to the principal of the June 2012 Requested Term B Loan Increase),
and (ii) commencing with the installment of the Term B Loan due on September 30,
2012 and for each scheduled installment of the Term B Loan thereafter, the
scheduled installments of the Term B Loan (other than on the Term B Loan
Maturity Date) shall be increased pursuant to the parenthetical of the first
sentence of Section 2.11.3 of the Credit Agreement by 0.25% of the principal
amount of the June 2012 Requested Term B Loan Increase (such that, absent any
subsequent event altering the amounts of scheduled installments of the Term B
Loan following the date hereof, each installment of the Term B Loan shall be
increased by $48,750 (0.25% of the principal amount of the June 2012 Requested
Term B Loan Increase) from $198,750 for scheduled installments of $247,500 on
each date (other than the Term B Loan Maturity Date set forth in Section 2.11.3
of the Credit Agreement (with the outstanding principal balance of the Term B
Loan (as increased by the June 2012 Term B Loan Increase) to be paid in full on
the Term B Loan Maturity Date)).
3.    Amendment and Restatement of Annex I to the Credit Agreement. The Credit
Agreement is hereby amended by amending and restating Annex I to the Credit
Agreement in its entirety in the form of Annex I attached to this amendment in
order to reflect the June 2012 Requested Term B Loan Increase.
4.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to satisfaction of the following conditions precedent (unless
specifically waived in writing by Agent):
(a)    Agent shall have received a copy of this Amendment (including the Consent
and Reaffirmation attached hereto), executed by Borrower, each Loan Party and
each Lender participating in the June 2012 Requested Term B Loan Increase;
(b)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing; and
(c)    Agent shall have received such documents, instruments and agreements as
are reasonably required by Agent in connection with this Amendment and the June
2012 Requested Term B Loan Increase, in form and substance reasonably
satisfactory to Agent.
5.    Representations and Warranties. To induce Agent and the applicable Lenders
to enter into this Amendment and provide the June 2012 Requested Term B Loan
Increase, Borrower represents and warrants to Agent and Lenders that:
(a)    the execution, delivery and performance of this Amendment and the June
2012 Requested Term B Loan Increase has been duly authorized by all requisite
corporate action on the part of Borrower and that this Amendment has been duly
executed and delivered by Borrower;
(b)    this Amendment and the Borrower’s obligations under the Credit Agreement
in respect of the June 2012 Requested Term B Loan Increase constitute the legal,
valid and binding obligation of Borrower and are enforceable against Borrower in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditor’s rights generally and to general
principles of equity;
(c)    the execution and delivery by Borrower of this Amendment and the
consummation of the June 2012 Requested Term B Loan Increase does not require
the consent or approval of any Person, except such consents and approvals as
have been obtained;
(d)    after giving effect to this Amendment the representations and warranties
of Borrower and each other Loan Party set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects with the same
effect as if made on the date hereof (except to the extent such representations
and warranties are stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date); and
(e)    no Default or Event of Default has occurred and is continuing.
6.    Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
7.    References. Any reference to the Credit Agreement contained in any
document, instrument or Credit Agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.
8.    Counterparts; Electronic Transmission. This Amendment may be executed in
one or more counterparts, each of which shall constitute an original, but all of
which taken together shall be one and the same instrument. Facsimile signatures
and other electronic signatures shall also constitute originals.
9.    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and each of the other Loan Documents are ratified and confirmed
and shall continue in full force and effect.
10.    Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
[Signature Pages Follow]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.
DCS BUSINESS SERVICES, INC.
By: /s/ Hakan Orvell     
Name: Hakan Orvell
Title: Vice President and Chief Financial Officer



MADISON CAPITAL FUNDING LLC,
as Agent and a Lender
By: /s/ Michael Nativi    
Name: Michael Nativi    
Title: Vice President   





CONSENT AND REAFFIRMATION
Each of Performant Financial Corporation, Diversified Collection Services, Inc.
and Vista Financial, Inc. (collectively, the “Companies”) hereby (i)
acknowledges receipt of a copy of the foregoing Amendment No. 1 to Credit
Agreement (Incremental Amendment) dated as of June 28, 2012 (the “Amendment”);
(ii) consents to Borrower’s execution and delivery of the Amendment and the
borrowing of the Requested Term B Increase contemplated thereby; (iii) agrees to
be bound by the Amendment; (iv) affirms that nothing contained in the Amendment
shall modify in any respect whatsoever any Loan Document to which it is a party;
and (v) reaffirms that such Loan Documents shall continue to remain in full
force and effect and that its guaranty of the Obligations and grant of security
interests in its assets to secure such guaranty of the Obligations shall apply
to the Obligations as increased by the Requested Term B Increase contemplated by
the Amendment. Although the Companies have been informed of the matters set
forth herein and has acknowledged and agreed to same, each of the Companies
understands that Agent and Lenders have no obligation to inform either Company
of such matters in the future or to seek acknowledgment of either Company or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.
IN WITNESS WHEREOF, the parties hereto have caused this Consent and
Reaffirmation to be duly executed under seal and delivered by their respective
duly authorized officers on and as of the date of the Amendment.
[Signature Page Follows]


PERFORMANT FINANCIAL CORPORATION
By: /s/ Hakan Orvell 
Name: Hakan Orvell
Title: Vice President and Chief Financial Officer
DIVERSIFIED COLLECTION SERVICES, INC.
By: /s/ Hakan Orvell 
Name: Hakan Orvell
Title: Vice President and Chief Financial Officer
VISTA FINANCIAL, INC.
By: /s/ Hakan Orvell 
Name: Hakan Orvell
Title: Vice President and Chief Financial Officer and Treasurer





